Opinion by
Woodside, J.,
The claimant, a former bank clerk, was denied unemployment compensation for her second benefit year by the Bureau of Employment Security, the Referee and the Board of Review because of insufficient earnings in her base year.
Her application for her second benefit year was filed August 8, 1961. She had insufficient earnings in the base year established by a filing on that date to qualify her for compensation under §404 of the Unemployment Compensation Law, 43 P.S. §804. The appellant gave birth to a child on July 6, 1961. Under §401 (d), 43 P.S. §801 (d), a pregnant claimant is “conclusively presumed to be unavailable for work and ineligible for benefits . . . with respect to the period beginning thirty days prior to anticipated birth and ending thirty days after birth of the child.”
The appellant argues that she would have filed a claim on May 17, 1961, which would have established a base year in which she had received sufficient wages to qualify her for benefits, but her physician made an error in certifying the anticipated birth as June 17, 1961, whereas he should have fixed the date as *36July 6th. There is some doubt from the testimony whether or not she attempted to file for benefits on May 17th, and was then told she was not eligible because of the anticipated date of the birth of her child. Under any circumstances she was not misled by the unemployment compensation officials, but by the certificate of her own physician. This does not give her the right to file a claim in August as of a date in May.
Decision affirmed.